


PCS Edventures!.com, Inc.













Request for:







Extension of Promissory Note Dated March 31, 2011

and

Acceptance Of Warrants






















Contents:

Amendment and Extension of Promissory Note

and Acceptance of Warrants;

Subscription Agreement;

and

Noteholder Acknowledgments






















Please complete the attached Amendment and Extension of Promissory Note and
Acceptance of Warrants, Subscription Agreement and Noteholder Acknowledgments
and deliver them to:




PCS Edventures!.com, Inc.

345 Bobwhite Court, Suite 200

Boise, Idaho  83706

Attn:  Anthony A. Maher











1

42402.0001.2444665.2




--------------------------------------------------------------------------------







10% Secured Promissory Note

Original Due Date:                  June 29, 2011

Dated: March 31, 2011  

Extended Due Date:          October 27, 2011







Amendment and Extension of Promissory Note

and

Acceptance of Warrants







PCS Edventures!.com, Inc., an Idaho corporation (“Company”), issued a promissory
note dated March 31, 2011 in the amount of $__________ (“Note”) payable to the
Lender designated therein on June 29, 2011 (“Original Due Date”).  A copy of the
Note is attached hereto and incorporated herein.  




The Note was issued as part of an offering of Promissory Notes and Warrants
(“Offering”) by the Company in March 2011 whereby Notes in the aggregate amount
of Two Hundred and Fifteen Thousand Dollars ($215,000) were issued to certain
Lenders.  The Note is secured in accordance with a Security Agreement dated
March 31, 2011 (“Security Agreement”).  As part of the Offering, the Lenders
were issued warrants (“Original Warrants”) to acquire shares of Company’s common
stock for $0.15 per share exercisable at any time within 36 months after the
date of issuance of the Warrants.




Noteholder is the Lender designated in the Note or a successor or assign of the
designated Lender.  




In consideration of the mutual promises set forth herein, Company and Noteholder
agree as follows (“Agreement’):




1.

Issuance of Warrants.   Upon due execution of this Agreement, the  Subscription
Agreement and the Noteholder Acknowledgements by Noteholder (collectively,
“Extension Documents”) and delivery thereof to Company, Company will issue to
Noteholder a Warrant to purchase the same number of shares of Company’s Common
Stock as provided in the Original Warrant, exerciseable for $0.15 per share at
any time within 36 months after March 31, 2011.

2.

Extension of Due Date.  The Note is hereby amended by extending the payment due
date stated in the second paragraph of the Note from June 29, 2011 to October
27, 2011.  Noteholder hereby waives any default under the Note or the Security
Agreement that may have occurred prior to Noteholder’s execution and delivery of
the Extension Documents.

3.

Effectiveness of Note and Security Agreement Terms.  Except for the extension of
the due date of the Note as provided in paragraph 2 of this Agreement, the Note
and the Security Agreement shall remain in full force and effect in accordance
with their respective terms.

[Signature page follows]


                                                                                                                                                                                           
2

42402.0001.2444665.2




--------------------------------------------------------------------------------







In witness whereof, the Company and Noteholder have caused this Agreement to be
duly executed as of June 27, 2011.













Company:   PCS Edventures!.com, Inc.










By:____________________________

      Anthony Maher

      Chairman & CEO













Noteholder:










By:

___________________________________________

              Printed Name(s)




By:   _____________________________________________

      

  Signature(s)








                                                                                                                                             3

42402.0001.2444665.2




--------------------------------------------------------------------------------

Anthony A. Maher

PCS Edventures!.com, Inc.

345 Bobwhite Court, Suite # 200

Boise, ID  83706

 




Re:

Amendment and Extension of Promissory Note and Acceptance of Warrants




The undersigned is the holder of a promissory note dated March 31, 2011 (“Note”)
issued by PCS Edventures!.com, Inc., an Idaho corporation (the "Company"), to
the Lender designated therein.  Noteholder is the Lender designated in the Note
or the successor or assign of the designated Lender. In connection with the
issuance of the Note, the Company issued a warrant (“Original Warrant”) to
acquire shares of Company’s common stock for $0.15 per share exercisable at any
time within 36 months after the date of issuance of the Warrant. In connection
with the Amendment and Extension of Promissory Note and Acceptance of Warrants
by Noteholder requested by Company, the undersigned Noteholder and Company
hereby agree as follows:  




1.

Subscription.  In consideration of Noteholder’s agreement to extend the payment
due date of the Note pursuant to the Amendment and Extension of Promissory Note
and Acceptance of Warrants, Noteholder hereby subscribes for and agrees to
accept Company’s additional warrant (“Additional Warrant”) to purchase the same
number of shares of Company’s common stock upon the same terms and conditions as
provided in the Original Warrant, set forth on the signature page of this
Subscription Agreement ("Subscription"), subject to the following conditions and
understandings:    




2.

Acceptance or Rejection.  Company, in its sole discretion and for any reason,
may accept or reject this Subscription, in whole or in part; provided, however,
that the Amendment and Extension of Promissory Note and Acceptance of Warrants
by Noteholder shall be void if this Subscription is rejected by Company.  




3.

Representations and Warranties.  Noteholder makes the acknowledgments,
representations and warranties set forth in this Section 3 with the intent that
the Company may rely on them in determining the suitability of the Noteholder's
investment in the Note (as amended) and Additional Warrant.    




(a)

Ability to Evaluate.  Noteholder, by reason of Noteholder’s knowledge and
experience in financial and business matters, is capable of evaluating the risks
and merits of agreeing to extend the payment due date of the Note and to accept
the Additional Warrant. Noteholder recognizes that the Additional Warrant is
speculative and that extension of the Note and acceptance of the Additional
Warrant involves a high degree of risk.  Noteholder is prepared to bear the
economic risk for an indefinite period of time and is able to withstand a total
loss of the Note and Additional Warrant.    




(b)  Investment Intent.  Noteholder acknowledges that the extension of the Note
and acceptance of the Additional Warrant are being made for the Noteholder’s own
account, for investment purposes only and not with the present intention of
distributing or reselling the Note or the Additional Warrant or the Common Stock
that may be acquired upon exercise of the Additional Warrant (“Underlying
Stock’”).  Noteholder further understands that neither the Note, the Additional
Warrant nor the Underlying Stock have been registered under the Securities Act
of 1933 (the "Act"), or under any state securities laws by reason of specific
exemptions therefrom, which depend upon, among other things, the accuracy of
Noteholder's representations as








4

42402.0001.2444665.2




--------------------------------------------------------------------------------

expressed in this Subscription.  Noteholder acknowledges that transfer of the
Note, the Additional Warrant and the Underlying Stock is restricted under the
Act and under applicable state securities laws.  Noteholder further acknowledges
that the Company has urged Noteholder to consult with his or her counsel
regarding the restrictions on resale of the Note or the Additional Warrant or
the Underlying Stock prior to any resale thereof.  




(c)

Investment Information.  Noteholder will rely solely on investigations made by
Noteholder and/or Noteholder’s advisors in making any investment decision in
connection with this Subscription.  In particular, and without limiting the
generality of the foregoing, Noteholder has not relied on, and Noteholder's
decision has not been influenced by:  (i) newspaper, magazine or other media
articles or reports related to the Company or its business; (ii) promotional
literature or other materials used by the Company for sales or marketing
purposes; or (iii) any other written or oral statement of the Company or persons
purporting to represent the Company or oral statements of Anthony A. Maher,
communicated to the Noteholder in connection herewith.  Noteholder has had the
opportunity to discuss all aspects of this transaction with management of the
Company, has made or has had the opportunity to make such inspection of the
books and records of the Company as Noteholder has deemed necessary in
connection herewith, and any questions asked have been answered to the
satisfaction of Noteholder.  




(d)

Understanding of Risks.  Noteholder understands that, in addition to the risks
undertaken upon investment in the original Note pursuant to the offering
(“Offering”) dated March 15, 2011, Noteholder’s agreement to extend the payment
due date of the Note pursuant to the Amendment and Extension of Promissory Note
and Acceptance of Warrants presents additional risks to the Noteholder.




(e) Accredited Noteholder Status.  Noteholder is and remains an "accredited
investor" as such term is defined in Rule 501(a) of Regulation D under the Act
and within the meaning of similar regulations under state securities laws for
the reasons indicated in the "Noteholder Acknowledgments" accompanying this
Subscription.   To be an accredited investor, the Noteholder must (i) be a
natural person who had an individual income in excess of Two Hundred Thousand
Dollars ($200,000) in each of the last two years or joint income with that
person's spouse in excess of Three Hundred Thousand Dollars ($300,000) in each
of those years and has a reasonable expectation of realizing the same income
level in the current year, (ii) be a natural person whose individual net worth,
or joint net worth with that person's spouse (exclusive of the value of
Noteholder’s principal residence) exceeds One Million Dollars ($1,000,000),
(iii) be an organization or entity consisting solely of persons who meet the
requirements specified in (i) or (ii) above, or (iv) be any other "accredited
investor" as that term is defined in Rule 501 of Regulation D under the Act.  




4.

Survival.  The representations and warranties contained in Section 3 herein will
survive the Closing.  




5.

Reliance on Representations and Warranties;   Noteholder understands that the
Company will rely on the representations and warranties of Noteholder herein in
determining compliance with federal and applicable state securities laws.
 Noteholder hereby agrees to indemnify the Company and its respective
affiliates, and hold the Company and its affiliates harmless from and against
any and all liability, damage, cost or expense (including reasonable attorneys'
fees) incurred on the account of or arising out of: (a) any inaccuracy in
Noteholder's acknowledgments, representations and warranties set forth in this
Subscription; (b) Noteholder’s disposition of the Note, the Additional Warrant
or the Underlying Stock contrary to the Noteholder’s acknowledgments,
representations and warranties in this Subscription; (c) any suit





                                                                                                                                            
5

42402.0001.2444665.2




--------------------------------------------------------------------------------

or proceeding based upon the claim that Noteholder’s acknowledgments,
representations or warranties were inaccurate or misleading or otherwise cause
for obtaining damages or redress from the Company or any of its affiliates or
the disposition of all or any part of Noteholder's Note, Additional Warrant or
Underlying Stock; and (d) Noteholder's failure to fulfill any or all of
Noteholder's obligations herein.  




6.   Updating Information.  All of the information set forth herein with respect
to Noteholder, including (without limitation) all of the acknowledgments,
representations and warranties set forth herein, is correct and complete as of
the date hereof.  If there should be any material change in such information
prior to the acceptance of this subscription by the Company, Noteholder will
immediately furnish the revised or corrected information to the Company.  




7.    Notices.  Any notices or other communication required or permitted
hereunder shall be sufficiently given if in writing and sent by registered or
certified mail, postage prepaid, return receipt requested, if to the Company,
to: PCS Edventures!.com, Inc., Attn: Mr. Anthony A. Maher, 345 Bobwhite Court
Suite 200, Boise, Idaho  83706, and if to Noteholder, at the address set forth
following Noteholder's signature to this Subscription, or to such other address
as either the Company or Noteholder shall designate to the other by notice in
writing.  




8.   Successors; Amendment.  This Subscription inures to the benefit of and is
binding upon the parties to this Subscription and their respective heirs,
executors, administrators, successors and permitted assigns.  The obligations of
the Noteholder and the acknowledgments, representations and warranties herein
contained shall be binding upon Noteholder and his heirs, executors,
administrators, and assigns.  This Subscription may be amended, modified or
terminated only by an agreement in writing, signed by the parties to be charged
by such amendment, modification or termination.  




9.   Governing Law.  This Subscription shall be governed by and construed in
accordance with the laws of the State of Idaho.      




10. Signatures.  Noteholder declares under penalty of perjury that the
statements, acknowledgments, representations and warranties contained herein are
true, correct and complete and that this Subscription was executed.




Noteholder:  







By____________________________________

        Printed Name







By____________________________________

       Noteholder Signature




Accepted by PCS Edventures!.com, Inc. as of _______________, 2011.










By____________________________________

   Anthony A. Maher, Chairman & CEO

   





                                                                                                                                            
6

42402.0001.2444665.2




--------------------------------------------------------------------------------

NOTEHOLDER ACKNOWLEDGMENTS




The information contained herein is being furnished to PCS Edventures!.com, Inc.
( "Company") in connection with the undersigned Noteholder's interest in
extending the due date of the Company’s promissory note (“Note”) and accepting
an Additional Warrant to purchase common stock of the Company pursuant to a
certain Amendment and Extension of Promissory Note and Acceptance of Warrants of
even date.  Noteholder acknowledges and understands that the Company will rely
upon the information contained herein for purposes of determining whether the
extension of the Note and acceptance of Warrants will be exempt from
registration under the Securities Act of 1933 and certain exemptions from
qualification under applicable state securities laws.  




Noteholder expressly acknowledges the following by placing his or her initials
in each of the spaces provided below:  




NOTEHOLDER HAS CAREFULLY READ THE ACCOMPANYING SUBSCRIPTIONAGREEMENT AND, IN
PARTICULAR, HAS CAREFULLY READ AND UNDERSTANDS THE NOTEHOLDER'S REPRESENTATIONS
AND WARRANTIES MADE THEREIN, AND CONFIRMS THAT ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE  TRUE AND CORRECT.




Noteholder represents that he/she/it is an "accredited investor" within the
meaning of Rule 501 promulgated under the Securities Act of 1933, since he/she
is (initial all applicable spaces):




   (a) _____

A natural person whose individual income exceeded Two Hundred Thousand Dollars
($200,000) in each of the last two years, or joint income with that person's
spouse exceeded Three Hundred Thousand Dollars ($300,000) in each of those two
years, and who reasonably expects to realize the same income level in the
current year.  If this section (a) is selected, please provide written
verification from your tax accountant or other knowledgeable third party that
you satisfy these criteria.            




   (b) _____

 A natural person whose individual net worth, or joint net worth with that
person's spouse, exclusive of the value of Noteholder’s principal residence now
exceeds One Million Dollars ($1,000,000).  If this section (b) is selected,
please provide written verification from your tax accountant or other
knowledgeable third party that you satisfy these criteria.          




   (c) _____

 An organization or entity consisting solely of persons who meet the
requirements specified in Paragraphs (a) or (b) above. If this section (c) is
selected, please provide for each individual affiliated with the organization or
entity, a written verification from his or her tax accountant or other
knowledgeable third party that you satisfy these criteria.        




   (d) _____

Any other "accredited investor" as that term is defined in Rule 501 promulgated
under the Securities Act of 1933.  If this section (d) is selected, please
provide a letter stating which "accredited investor" criteria enunciated in Rule
501 you are relying upon, and an explanation as to why you qualify therefore;
unless the Noteholder's principal occupation is that of an investment counselor
or advisor, tax attorney or tax accountant, the Noteholder has consulted his or
her own counsel or tax advisor concerning the terms of this investment and its
suitability for their individual tax and financial planning purposes.  





                                                                                                                                             7

42402.0001.2444665.2




--------------------------------------------------------------------------------




SIGNATURES




Noteholder declares that, to the best of Noteholder's knowledge and belief, the
above information is complete, true and correct in all respects and Noteholder
understands that the Company will rely on the accuracy of such information.

                    

 Executed this ______ day of ________________, 2011







________________________________________________________________

 Noteholder Name(s) Printed










________________________________________________________________

Noteholder(s) Signature





































































































                                                                                                                                            
8

42402.0001.2444665.2




--------------------------------------------------------------------------------